DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. [JP 2014-229739] in view of Tominaga et al. [U.S. Pub. No. 2014/0091892].
Regarding Claim 1, Ishikawa et al. shows a buildup board structure (Fig. 8 with teachings from Figs. 1-7), comprising at least one first buildup unit (elements 14a, 14b is one buildup unit, see Fig. 8), the first buildup unit comprising at least one first buildup body (see Fig. 8), 
wherein the at least one first buildup body is provided with a central hole (see Fig. 8, hollow portion for element 33, Paragraph [0074]) and comprises a first 5upper flexible board (16b made of polyimide resin and epoxy resin have flexible properties, Paragraph [0035]), a plurality of magnetic induction coils (17a, 17b), a dielectric layer (15b), a plurality of connection pads (27, 30, and leftmost and rightmost conductors at element 15b) and a first lower flexible board (16a made of polyimide resin and epoxy resin have flexible properties, Paragraph [0035]), the first upper flexible board, the dielectric layer and the first lower flexible board are sequentially stacked from top to bottom (see Fig. 8, elements 16b, 15b, and 16a are sequentially stacked from top to bottom), the magnetic induction coils are embedded in the first upper flexible board and the first lower flexible board (see Fig. 8, element 17b embedded in element 17b and element 17a embedded in element 16a), 10each magnetic induction coil embedded in the first upper flexible board is exposed to an upper surface of the first upper flexible board (see Fig. 8, element 17b embedded in element 16b is exposed to an upper surface of element 16b), each magnetic induction coil embedded in the first lower flexible board is exposed to a lower surface of the first lower flexible board (see Fig. 8, element 17a embedded in element 16a is exposed to a lower surface of element 16a), the connection pads (27, 30, and leftmost and rightmost conductors at element 15b) are configured to penetrate the dielectric layer (15b) and electrically connect the magnetic induction 15coils (17b) embedded in the first upper flexible board (16b) and the magnetic induction coils (17a) embedded in the first lower flexible board (16a, see Fig. 8), and each of the magnetic induction coils (17b, 17a) embedded in the first upper and lower flexible boards (16b, 16a) has a spiral shape (Paragraph [0074]) and is configured in a horizontal plane (see Fig. 8, elements 17b, 17a configured in a horizontal plane).
In addition, Tominaga et al. shows a wiring board (Fig. 1) explicitly disclose a first 5upper flexible board and a first lower flexible board (11b, 12b, 13b, Paragraph [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have flexible boards as taught by Tominaga et al. for the board as disclosed by Ishikawa et al. to reduce the assembly process and enhance reliability in order to meet a smaller and higher density mounting design.
Regarding Claim 2, Ishikawa et al. shows the buildup board 20structure comprising at least two of the first buildup unit (14a, 14b is one buildup unit and 14c, 14d is another buildup unit), the central holes of the first buildup bodies are configured to be aligned (see Fig. 8, central holes of the first buildup bodies are configured to be aligned).   
Regarding Claim 3, Ishikawa et al. shows the magnetic induction coils (17a-17d) embedded in the first buildup bodies are configured around the corresponding central 12holes (see Fig. 8), and each of the first buildup bodies are separated by a covering layer (15c) with electrical insulation (Paragraph [0034]).  
Regarding Claim 4, Ishikawa et al. shows two additional covering layers (15e, 15a) covering an upper and lower surfaces of the buildup board structure, 5respectively (see Fig. 8).  


Allowable Subject Matter
Claims 10-13 are allowed.

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Ishikawa et al. does not show “the at least one first buildup body is provided with a central hole” is found not persuasive because Ishikawa et al. clearly shows the at least one first buildup body is provided with a central hole (see Fig. 8, hollow portion for element 33, Paragraph [0074]). Applicant argues the term “central hole” should be interpreted as a through hole located at the center of each buildup body. However, the argument for the term “central hole” is found not persuasive and should not be limited to that interpretation. The term “central hole” can also be interpreted by broadest reasonable interpretation where the hole can be filled or empty. Ishikawa et al. in Paragraph [0074] teaches element 33 penetrates a hollow portion inside the first to fourth spiral conductors 19 to 22 and element 33 penetrate the frame layers 16a to 16d and insulating layers 15b to 15e. According to www.dictionary.com, the term “hollow” is defined as “a hole”.  As clearly shown in Fig. 8, element 33 is penetrating at the central portion of elements 16b-16d and elements 15b-15e. In order for element 33 to penetrate the central portion there must be a central hole at elements 16b-16d and elements 15b-15e. Although Ishikawa et al. does not explicitly use the term “central hole”, Ishikawa et al. in Fig. 8 clearly and reasonably shows a central hole for element 33. In addition, Ishikawa et al. in Fig. 8 clearly and reasonably shows the central holes of the first buildup bodies are configured to be aligned. The claim limitation does not specifically claim whether the central hole remains empty or can be filled. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837